Comrade President, on behalf of the Polish delegation and on my own behalf I wish to offer you heartfelt congratulations upon your election to the high post of President of the present session. Your election is viewed by the Polish delegation as an expression of the appreciation by the United Nations of the peaceful and constructive work of the Polish People's Republic at the international level.
55.	May I now be permitted to present Poland's position on some of the key issues facing the international community today.
56.	At the present session of the General Assembly, Poland can note with satisfaction the favorable direction in which the international situation is developing in Europe. This direction was determined by such events as the coming into force of the Treaties between Poland and the Federal Republic of Germany  and between the Soviet Union and the Federal Republic of Germany,  the four-Power agreement on West Berlin  and the agreement concluded on this question between the two German States on 17 December 1971 and that concluded between the German Democratic Republic and the Senate of West Berlin on 20 December 1971.
57.	The recognition of political and territorial realities which resulted from the defeat of the Third Reich reflected in those agreements provides a good point of departure from which the situation can evolve towards detente and a basis for the strengthening of security and for the consolidation of peaceful co-operation.
58.	This is all the more important in so far as in the past, owing to historical factors, a number of antagonisms were built up in Europe which culminated in two World Wars in the course of this century. After the Second World War, along the line where the two largest military and political blocs of the contemporary world meet-the North Atlantic Treaty Organization and the Warsaw Treaty Organization- there were recurring and dangerous tensions, to mention only those relating to West Berlin.
59.	Of the European antagonisms, the centuries-old German-Polish conflict engendered by the eastward pressure of German aggressive forces was especially acute. It was no coincidence that the Second World War began with the aggression launched by the Nazi Reich against Poland.
60.	Poland's western frontier on the Oder and the Lusatian Neisse established by the Potsdam Agreement of 1 August 1945 eliminated the territorial consequences of the expansion of German imperialism and created possibilities for shaping relations in Central Europe on a new foundation. Poland's neighbor, the German Democratic Republic, had drawn the correct conclusions and recognized that frontier in the Zgorzelec Agreement of 1950, which created the foundation of relations of real friendship between Poland and the German Democratic Republic. In the Treaty on the Bases for the Normalization of Relations between Poland and the Federal Republic of Germany, the Federal Republic of Germany, too, recognized this frontier as inviolable, thus providing a final settlement of the question of the recognition of Poland's western frontier in accordance with international law and thereby creating a basis for the normalization of relations between Poland and the Federal Republic of Germany. The recent establishment of diplomatic relations between the two States constitutes another step in this direction. This agreement proves that there are no international problems so complex as to defy solution by negotiation if all the parties concerned have a will and determination to find a solution.
61.	The fact that the question of frontiers has been settled once and for all is a historical victory for the positions held by the Polish people. It is also a victory for the cause of peace inasmuch as any attempt to infringe upon our territorial integrity would constitute a threat to peace in Europe and in the world. It is also a victory for all those nations and Governments that have been providing us with their moral assistance and direct support in our efforts to gain recognition of the Polish western frontier. I wish on behalf of the Polish people to offer our warm thanks to those nations and Governments.
62.	The normalization of relations between the Federal Republic of Germany and the German Democratic Republic is now becoming the order of the day. Complete normalization of their relations should be achieved as soon as possible on the basis of the generally accepted standards of international law. It is now a glaring anomaly that the German Democratic Republic should still be discriminated against. It is becoming perfectly obvious that no major European problem can be solved effectively without the participation, in accordance with the principle of equal rights, of that socialist German State, which lies in the very heartland of Europe and has a vast economic potential. Poland is of the opinion that conditions are now ripe for the simultaneous admission of the two German States to the United Nations.
63.	The speedy normalization of relations between the Federal Republic of Germany and Czechoslovakia is also necessary.
64.	The favorable political developments in Europe which I mentioned earlier facilitated the commencement of
7 Agreement between the German Democratic Republic and the Republic of Poland regarding the Demarcation of the German-Polish Frontier, signed at Zgorzelec on 6 July 1950 multilateral preparatory talks on holding a European conference, with the participation of the United States and Canada, which could start constructing a lasting system of security and co-operation throughout the whole of Europe.
65.	Poland's special involvement in, and active work for, European security stems from her historical experience. In the nineteenth and twentieth centuries, for nearly a century and a half, Poland was deprived of independent existence as a sovereign State. Subsequently, after 20 years of independence, it fell victim to Nazi aggression, and paid an extremely high price to regain its freedom and independence. For Poland, then, security and the opportunity for international co-operation are of basic importance.
66.	But there still exist certain political forces in Europe which stake their future on the continuation of tensions and artificial dividing-lines. Such a development in European relations, however, is contrary to the universal desire of peoples for the peaceful coexistence of nations, since wide segments of the people in all European countries, as well as among their ruling circles, are beginning to realize that all European States, regardless of the differences in their systems, have a common interest in striving for peaceful and secure development, There is a growing conviction that to safeguard these common fundamental interests in existing conditions is not only necessary but also practicable through our common efforts and a constructive program of action.
67.	The Soviet Union, Poland and other socialist countries have long been proposing such a program. A number of documents issued jointly by the socialist States, and in particular the latest document adopted in Prague last January by the Political Advisory Committee of States parties to the Warsaw Treaty, elaborated further on this program and made it more concrete, thus providing a platform for a more lively dialog which has confirmed the desirability of convening a European conference on security and co-operation.
68.	In our opinion, conditions have now been created in Europe for the establishment of a system of commitments to safeguard the inviolability of existing frontiers and ensure respect for the territorial integrity of all States, the non-use of force and the elimination of the threat of its use in inter-State relations, while confirming the principles of the equality and sovereignty of States and non-intervention in the internal affairs of other States.
69.	At present conditions are ripe for the acceleration of steps to expand co-operation among all European States in the fields of economy, science, technology, culture and protection of the natural environment. However, such co-operation will be fully beneficial only when the old model of relations based on the armaments race and a balance of fear between opposing military and political blocs is replaced by an all-European system of collective security.
70.	Much still remains to be done in the field of the expansion of free trade in Europe. The abolition of import-export restrictions is one of the first steps that must be taken towards this goal.
71.	The two integrated economic structures which are developing in Europe the Council for Mutual Economic Assistance and the European Economic Community-being the result of an objective process of economic integration do not by themselves constitute an obstacle to inter-European co-operation. However, impediments arise when, for political reasons, West European integration implies discrimination against non-member partners and the disruption of the natural inter-European ties. The Council for Mutual Economic Assistance, in its forms of economic integration, is free from any discriminatory practices vis-a-vis non-member partners. We expect the member States of the European Economic Community to respect such principles inasmuch as it is only such all-round co-operation that can gradually bring about changes in psychological attitudes and in the minds of people, thus closing the gap of mistrust between them. Such co-operation would also facilitate progress in the field of disarmament, leading to the allocation of major means for the settlement of the urgent economic and social problems of our planet.
72.	Poland desires to contribute most constructively to the new era beginning in Europe and to the vision of the future of Europe which is now emerging.
73.	For many years now Poland has been building relations with numerous West European States on the principles of peaceful coexistence. Relations between Poland and France are developing very well indeed. The traditional ties of friendship linking our two peoples are being transformed into ever more constructive co-operation in many fields, benefiting both Poland and France. Similarly, Poland is shaping her relations with the Nordic States, with which for quite some time we have been engaged in a useful dialog regarding European issues and with which we have enjoyed advantageous co-operation which is developing well in the fields of economy and culture and in other areas of interest.
74.	Guided by our concern for the security and peaceful development of Europe we have begun the process of normalization of relations with the Federal Republic of Germany relations which are severely affected by the tragic historical experience of the Polish nation. We were gratified to see the positive evolution of the policies of the Federal Republic of Germany and the contribution of the Brandt Scheel Government to the detente in Europe, expressed in the recognition of realities indispensable to the present and future development of interState relations in central Europe. This, despite the retrograde forces of opposition which are active in that State, justifies our approaching with confidence the settling of the bilateral problems which confront us in accordance with the spirit and the letter of the Treaty concluded by our two States.
75.	We wish to expand dynamically, as in the past, our relations with Italy, the Benelux countries, neutral Austria and other European countries as well.
76.	I have been discussing these matters primarily in the European context. One of the reasons for this approach is my belief that the comprehensive form for co-operation in resolving numerous problems within the framework of the European continent can and should play a positive role in stimulating co-operation with States in other parts of our globe, and first and foremost with the developing countries.
77.	We attach major importance to the systematic cementing of political, economic and cultural bonds with the countries of Asia, Africa and Latin America. Mindful of the ambitious developmental aspirations of those countries we shall help them to the best of our abilities by providing them with assistance and shall share with them the experience we have acquired in the process of overcoming our inherited economic backwardness and in the course of our present dynamic development.
78.	In Latin America, Asia and Africa many countries continue to be subjected to various forms of political and economic pressures devised to dissuade them from effecting progressive internal reforms and from pursuing independent foreign policies. Poland will, as it has been doing up till now, consistently favor the position that the legitimate rights of all countries and peoples of those continents should be respected.
79.	We are also expanding our relations with the United States. The recent visit to Warsaw paid by Mr. Richard Nixon, the President of the United States, was an important development in Polish-American relations and no doubt has contributed to the expansion of our mutual relations based on the principles of peaceful coexistence.
80.	Also, recently, we have noted that further progress is being made in various fields owing inter alia to the talks held several days ago between the representatives of the Governments of Poland and of the United States. Poland, a socialist State consolidating its alliances and common activities with the countries of the socialist community, wishes to expand its relations with the United States in the interests of strengthening peace and security and of developing co-operation between States having different socio-political systems.
81.	The detente in international relations achieved during the recent period is an iron-clad This is first of all a great achievement by the Soviet Union and the entire socialist community through the program of peace adopted by the Twenty-Fourth Congress of the Communist Party of the Soviet Union and consistently implemented by the Soviet political leadership. The detente in international relations is also an achievement by all those realistic forces in the world which have for years now been treating the concept of peaceful coexistence as the sole basis for the development of international relations ensuring peace and security.
82.	It was with great satisfaction that Poland welcomed the fact that as a result of the talks between Leonid Brezhnev, General Secretary of the Communist Party of the Soviet Union, and other Soviet leaders, and Mr. Richard Nixon, the President of the United States, the principles of peaceful coexistence were accepted as a basis for the relations between the two great Powers.
83.	Poland also acclaims the agreements achieved on the question of the limitation of strategic nuclear armament's and hopes for the further and fruitful continuation of the talks on the limitation of strategic armaments and hopes for the further and fruitful continuation of the talks on the limitation of strategic armaments in order to make progress in the direction of the elimination of this most dangerous of weapons.
84.	I wish to express our full support for the proposal put forth recently by Andrei Gromyko, the Minister for Foreign Affairs of the Soviet Union, on the non-use of force in international relations and the permanent prohibition of the use of nuclear weapons [A/8793].
85.	We fully endorse the initiative to convene a world disarmament conference. At present there are proper conditions for the convening of such an authoritative forum and for ensuring that its debates would produce positive results.
86.	The implementation of those initiatives would constitute another step towards the attainment of the fundamental goal of nations and of the United Nations, that is to say, the strengthening of security, the consolidation of peace and an expansion of international co-operation.
87.	The principles of peaceful coexistence and equal co-operation among countries are indivisible and cannot be applied selectively only to certain countries or to certain regions alone.
88.	The echoes of bombs being dropped on towns and villages in the Democratic Republic of Viet-Nam, on South Viet-Nam and on other countries in IndoChina arouse condemnation and protest in Poland and serve to strengthen solidarity with the peoples of IndoChina, who are waging a heroic struggle for their freedom. Because of its membership in the International Supervisory Commission for IndoChina, Poland also demands that an end be put to the war in VietNam and favors a peaceful solution to the conflict in accordance with the proposals submitted by the Government of the Democratic Republic of VietNam and the Provisional Revolutionary Government of the Republic of South Viet-Nam.
89.	Highly alarming is the intransigence with which Israel continues to refuse to implement Security Council resolution 242(1967). We believe that the Arab territories occupied by Israel must be returned to their rightful owners. Only on such basis can the conflict in the Middle East be resolved and conditions created for the safe existence and development of all States and nations of that area.
90.	In the course of recent years we have been witnessing increased terrorist activities in which innocent people lost their lives. I wish to emphasize that Poland condemns acts of violence and terror as they poison the international atmosphere and increase international tensions. We are in favor of effective steps to prevent such acts. However, the slogan of combating terrorism cannot be used to restrict the right of peoples to struggle against aggressors occupying their lands, nor can it be used to serve the policies of colonialism, racialism and discrimination. In condemning and combating terrorism we should be aware that the source and root cause of terrorism are the practices resorted to by invaders, colonialists and racists and it should be precisely the root-causes that we should seek to eliminate.
91.	Poland attaches major importance to the work of the United Nations and its specialized agencies. Problems relating to our participation in the work of the United Nations were discussed in the useful talks we had with the Secretary-General, Mr. Kurt Waldheim, during his recent visit to Poland.
92.	We feel that the United Nations should concentrate on the consolidation of peace and international security. The Organization should also continue to play an active and inspiring role in the development of international co-operation in economic and social matters. Our Organization can and should play an important role in making peaceful use of the achievements of the scientific and technological revolution. The war against hunger calls for intensified efforts by the United Nations. Our Organization can contribute to the goal of making rational use of the resources of the seas and oceans for the benefit of the whole of mankind. The problems of the use and exploitation of outer space require further regulation. And, last but not least, the need for the preservation and proper protection of the natural environment of man is ever more universally felt.
93.	Such is the catalog, far from complete, of problems which in the near future will be absorbing the attention of our Organization.
94.	Poland is deeply convinced that the United Nations meets all the conditions for coping with these tasks. This conviction stems from the evaluation of the past activities of the United Nations. The balance-sheet of the Organization's work is positive in principle. But this does not prevent us from seeing the shortcomings which we have observed on more than one occasion, and which we continue to observe, in the activities of the United Nations.
95.	Poland, which has consistently defended the letter and the spirit of the United Nations Charter, wishes to emphasize once again that the path towards improving the activity of the United Nations lies, not in a revision of the Charter, but in a fuller utilization of the constructive possibilities provided by its provisions. One of the fundamental conditions is the implementation of the principle of the universality of our Organization.
96.	It is also of essential importance to maintain administration within reasonable limits and to remedy the Organization's financial situation, in order to increase the effectiveness of the United Nations.
97.	We believe that when these conditions are met-and also given the active role and assistance of the Secretary- General, who with great energy has begun discharging the tasks entrusted to him our Organization will not fail to live up to the hopes placed in it by mankind. Poland, as heretofore, is ready to contribute actively to resolving the important issues confronting the United Nations.
